Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 1 of 29



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 2:18-CV-14371-ROSENBERG/MAYNARD

   ELLEN BERMAN and DAYANA
   GUACH, on behalf of themselves and all
   others similarly situated,

   Plaintiffs,

                  v.

   GENERAL MOTORS LLC, a Delaware
   limited liability company,

   Defendant.


                         FINAL APPROVAL ORDER AND JUDGMENT

           THIS CAUSE is before the Court on Plaintiffs’ Motion for Final Approval of Class Action

   Settlement (DE 120) and Motion for Attorneys’ Fees (DE 121) (“the Motions”). The Court held

   a Final Approval Hearing on October 3, 2019 (“Final Approval Hearing”), notice of which was

   provided to class members in accordance with this Court’s Order at docket entry 29 (“Preliminary

   Approval Order”), which (1) conditionally certified the settlement class, (2) preliminarily

   approved the class action settlement, (3) approved the notice plan, and (4) set the Final Approval

   Hearing. The Court has reviewed the Motions, the record, and Class Members’ objections to the

   proposed settlement, with the benefit of oral argument at the Final Approval Hearing from both

   the parties and objectors Douglas R. Ghiselin, Tod Fitzpatrick, and Leslie G. Coulter appearing

   through counsel (“Represented Objectors”). The Court is fully advised in the premises, and after

   thorough consideration, the Court GRANTS the Motions for the reasons discussed below.
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 2 of 29



               I.       RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

           The complaint alleges the following: Defendant General Motors LLC (“GM”)

   manufactured and knowingly sold certain defective vehicles. Model year 2010–2013 Chevrolet

   Equinox and GMC Terrain vehicles equipped with 2.4-liter Ecotec engines (the “Class Vehicles”)1

   suffer from an oil consumption defect which causes the Class Vehicles to consume oil at an usually

   high rate. Although several features of the vehicles’ engines contribute to the oil consumption

   defect, the primary cause is faulty piston rings. The piston rings are prone to premature wear,

   which can result in a loosening of the seal surrounding the pistons and oil flowing into the engine’s

   combustion chamber. The oil consumption defect requires the driver to replenish the vehicle’s oil

   more frequently. Otherwise, the engine’s oil pressure may drop to a dangerously low level, causing

   engine damage or failure.

           Beginning in 2014, GM issued Special Coverage Adjustments (“SCAs”) for the model

   years 2010, 2011, and 2012 of the Class Vehicles. The SCAs extended the Class Vehicles’

   warranty to cover piston replacement beyond the period after which the warranties would normally

   expire, ordinarily 5 years or 100,000 miles. The SCAs provided that owners of Class Vehicles

   could take their vehicles to a dealership and undergo an oil consumption diagnosis. If the diagnosis

   indicated excessive oil consumption, GM would replace the piston rings for free, if the vehicle was

   within certain time and mileage limitations (see Table 1, infra). Further, owners of Class Vehicles

   who paid out-of-pocket for piston replacement were entitled to submit a claim for reimbursement

   within one year of the relevant SCA’s issuance.




   1
    A Production Change occurred in May 2013 which modified the piston rings used in the engines. Accordingly,
   only those vehicles manufactured prior to the Production Change are included in the definition of Class Vehicles.
   DE 27-1 ¶ 12.


                                                            2
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 3 of 29




                          Table 1: Special Coverage Adjustments (SCAs)
       Model Year Time Limitation      Mileage        Date Issued      Deadline for Out-of-
                                       Limitation                      Pocket Claims
       2010       10 years             120,000 miles August 2014       September 30, 2015
       2011       7 years, 6 months    120,000 miles August 2015       August 31, 2016
       2012       7 years, 6 months    120,000 miles May 2017          May 31, 2018

            Plaintiffs2 filed the complaint on September 10, 2018, asserting claims for breach of written

   warranties under the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq., breach of implied

   and express warranties, and violations of Florida’s Deceptive and Unfair Trade Practices Act, Fla.

   Stat. § 501.201 et seq. (“FDUTPA”). In addition to the instant action, related class actions were

   previously filed against GM in the United States District Court for the Northern District of

   California on September 14, 2017 (Hindsman v. General Motors LLC, No. 17-cv-5337

   (“Hindsman”)), and in the United States District Court for the Northern District of Illinois on April

   19, 2018 (Sanchez v. General Motors LLC, No. 18-cv-02536 (“Sanchez”)).                              These actions

   (together with this case, the “Related Actions”) are based on similar allegations regarding the oil

   consumption defect. In Hindsman, the court granted in part and denied in part a motion to dismiss

   filed by GM. GM had not responded to the complaint in Sanchez by the time the Settlement was

   reached. This Settlement resolves all Related Actions.

                              II.      SUMMARY OF SETTLEMENT TERMS

            The Settlement Agreement3 defines the Settlement Class is defined as follows:

                     All persons within the United States who purchased or leased, at any
                     time before the Preliminary Approval Date, a new retail or used
                     model year 2010, 2011, 2012, or 2013 Chevrolet Equinox or GMC
                     Terrain vehicle equipped with 2.4 liter Ecotec engines,
                     manufactured prior to the Production Change, and who have not

   2
     Plaintiff Dayana Guach voluntarily dismissed her claims on April 22, 2019, leaving Ellen Berman as the only
   named Plaintiff in this action. DE 25. This Order uses the term “Plaintiffs” throughout for the sake of consistency.
   3
     The Settlement Agreement, including its exhibits (DE 27-1), and the definition of words and terms contained
   therein, are incorporated by reference in this Order.


                                                             3
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 4 of 29



                    executed a prior release of claims related to Class Vehicle oil
                    consumption or resulting piston or engine damage in favor of GM.

           As described in detail in Plaintiffs’ Motion for Final Approval of Class Action Settlement

   (DE 120), and discussed at the Final Approval Hearing, the Settlement Agreement contains the

   following relief for the Settlement Class:

           1.       Model Year 2010–2012 Class Vehicles. Within 30 days of the Effective Date of

   the Settlement, Class Members will be (i) provided direct notice that the SCAs remain in effect,

   along with a Claim Form; and (ii) afforded a new opportunity to submit a reimbursement claim for

   expenses previously incurred (subject to the SCA time and mileage limitations). In other words,

   Class Members remain entitled to free replacement of piston assemblies at authorized dealerships,

   subject to an oil consumption diagnosis4 and their vehicle being within the SCA time and mileage

   limitations (see Table 1, supra). Further, Class Members who paid out-of-pocket for covered

   repairs while their vehicles were within the time and mileage limitations of the SCAs, but who did

   not previously submit a claim, will have a new 120-day period in which to submit a claim. For

   the first time, rental car expenses associated with the oil consumption defect are covered. Further,

   the notices include clarifying language with respect to the scope of coverage for repairs to engine

   components (see section 3 below). There is no cap on the amount of expenses a Class Member

   may claim for covered repairs and rental car expenses.

           2.       Model Year 2013 Class Vehicles. Pursuant to the Settlement Agreement, GM will

   issue a new SCA for 2013 Class Vehicles within thirty (30) days of the Effective Date of the

   Settlement. This SCA will have substantially the same terms as the SCAs for prior model years.

   Class Members may receive free piston assembly replacement, subject to SCA limitations and an



   4
    To qualify for replacement, the Class Vehicle must consume more than one quart of oil per 2,000 miles. DE 27-1,
   at 20.


                                                          4
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 5 of 29



   oil consumption diagnosis. In addition, Class Members who previously paid out-of-pocket for

   covered repairs and expenses may file claims for reimbursement of such expenses, including

   vehicle rental charges. There is no cap on the amount a Class Member may claim for covered

   repairs or rental car expenses. Pursuant to the Settlement Agreement, each Class Member subject

   to the 2013 SCA will be issued direct notice of their rights and obligations under the Settlement.

            3.       Notice and Claim Forms. Pursuant to the Settlement Agreement, the Notice and

   Claim Forms will be disseminated to all Class Members, informing them of the Settlement

   approval and providing them with a Claim Form to submit reimbursement for the aforementioned

   expenses. The Court, the parties, and the Represented Objectors discussed at the Final Approval

   Hearing whether the language of the original notice forms was susceptible to the interpretation that

   piston assembly replacement was the sole out-of-pocket cost covered. In fact, the SCAs provide:

   “All reasonable and customary costs to correct the condition described in this bulletin should be

   considered for reimbursement.”5 The parties agreed that a revision of the forms was appropriate

   to confirm the parties’ understanding that any necessary engine repair traceable exclusively to the

   oil consumption defect was within the scope of the Settlement. Accordingly, the Notice and Claim

   Forms, DE 159, Exs. A–C, include clarifying language that the Settlement covers reimbursement

   for repairs and/or replacement of engine components that are or were required and solely caused

   by excessive oil consumption due to piston ring wear. Relatedly, the Notices to Opt-Outs and

   Claim Forms, DE 159, Exs. D–E, will be sent to the approximately 1,709 individuals who opted-

   out of the Settlement Class, directing their attention to the clarifying language and giving them an

   opportunity to return to the Settlement Class, should they wish to do so.



   5
     DE 27-1, at 118, 127. This language appears in the 2010 and 2011 SCAs. The 2012 SCA provides: “Customer
   requests for reimbursement of previously paid repairs to correct the condition described in this bulletin are to be
   submitted to the dealer prior to or by May 31, 2018. DE 27-1, at 137.


                                                             5
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 6 of 29



          4.      The Release. In exchange for the above consideration, Class Members agree to

   release their claims. The Release here is limited to claims “that were brought or could have been

   brought based on the facts alleged in the Action and Related Actions that relate in any manner to

   claims of excessive oil consumption or resulting piston or engine damage in Class Vehicles as

   alleged in the Action and the Related Action.” DE 27-1 ¶ 70 (emphasis added). Engine damage

   claims unrelated to the oil consumption defect are not released. Moreover, only those persons who

   are identified by GM on the Class List (and thus are mailed a Class Notice), and who do not opt

   out of the Settlement, release their claims.

                                  III.    STANDARD OF REVIEW

          Judicial and public policy favor the voluntary settlement of class litigation. In re U.S. Oil

   & Gas Litig., 967 F.2d 489, 493 (11th Cir. 1992) (“Public policy strongly favors the pretrial

   settlement of class action lawsuits.”). Thus, “there exists ‘an overriding public interest in favor of

   settlement, particularly in class actions that have the well-deserved reputation as being [the] most

   complex.’” Lipuma v. Am. Express Co., 406 F. Supp. 2d 1298, 1314 (S.D. Fla. 2005) (citations

   omitted). With a settlement, class members are ensured a benefit as opposed to “the mere

   possibility of recovery at some indefinite time in the future.” In re Domestic Air Transport.

   Antitrust Litig., 148 F.R.D. 297, 306 (N.D. Ga. 1993).

          A settlement should be approved if it is fair, reasonable, and adequate, and not the product

   of collusion. Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984). In determining

   whether a settlement is “fair, adequate, and reasonable,” the following factors are generally

   considered:

                  (1) the likelihood of success at trial; (2) the range of possible
                  recovery; (3) the point on or below the range of possible recovery at
                  which a settlement is fair, adequate and reasonable; (4) the
                  complexity, expense and duration of litigation; (5) the substance and



                                                     6
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 7 of 29



                  amount of opposition to the settlement; and (6) the stage of
                  proceedings at which the settlement was achieved.

   Bennett, 737 F.2d at 986. “In assessing these factors, the Court ‘should be hesitant to substitute

   . . . her own judgment for that of counsel.’” Lipuma, 406 F. Supp. 2d at 1315 (quoting In re Smith,

   926 F.2d 1027, 1028 (11th Cir. 1991)). Ultimately, “[a] settlement is fair, reasonable and adequate

   when ‘the interests of the class as a whole are better served if the litigation is resolved by the

   settlement rather than pursued.’” In re Checking Acct. Overdraft Litig., 830 F. Supp. 2d at 1344

   (citations omitted).

                                         IV.     DISCUSSION

          1.      The Settlement is the Product of Informed, Arm’s-Length Negotiations

          A threshold consideration in determining whether to grant final approval of a class action

   settlement is whether a proposed settlement is the product of fraud or collusion between the parties.

   “In determining whether there was fraud or collusion, the Court examines whether the settlement

   was achieved in good faith through arm’s-length negotiations, whether it was the product of

   collusion between the parties and/or their attorneys, and whether there was any evidence of

   unethical behavior or want of skill or lack of zeal on the part of class counsel.” Canupp v. Sheldon,

   No. 04-cv-260, 2009 WL 4042928, at *9 (M.D. Fla. Nov. 23, 2009) (citing Bennett, 737 F.2d at

   987 n.9.).

          Here, there is no indication of fraud or collusion. The Settlement Agreement was only

   reached after the ruling on GM’s motion to dismiss in Hindsman, receipt of discovery from GM

   in that case, retention of experts, inspections of all Class Representative vehicles in Hindsman and

   Sanchez, and numerous conferences among adverse counsel. In addition, the Settlement was

   reached with the assistance of a neutral mediator with substantial experience mediating class

   actions, which further demonstrates the absence of collusion. See Ingram v. The Coca-Cola Co.,



                                                    7
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 8 of 29



   200 F.R.D. 685, 693 (N.D. Ga. 2001) (“The fact that the entire mediation was conducted under the

   auspices of … a highly experienced mediator[] lends further support to the absence of collusion.”);

   see also In re Checking Acct. Overdraft Litig., 830 F. Supp. 2d at 1345, 1349 (finding an absence

   of collusion where settlement was reached with the assistance of a well-qualified, experienced

   mediator).

          A sole objector accused the parties of collusion (DE 80). However, other than

   dissatisfaction with the Settlement, the objector provided no evidence to support this allegation.

   Further, at the Final Approval Hearing, counsel for the Represented Objectors stated that “I never

   said there was any collusion, I don’t doubt class counsel and Defense counsel’s good faith, not at

   all.” Final Approval Hearing Transcript, at 58:8–10. Having considered the parties’ briefing, oral

   arguments, and the parties’ history litigating the Related Cases in other courts, the Court is satisfied

   that the Settlement Agreement is the product of arm’s-length negotiation.

          2.      The Settlement is Fair, Reasonable, and Adequate

                  a. Likelihood of Success at Trial

          “The likelihood of success on the merits is weighed against the amount and form or relief

   contained in the settlement.” Lipuma, 406 F. Supp. 2d at 1319. Where success at trial is uncertain,

   this factor weights in favor of approving the settlement. Newman v. Sun Capital, Inc., No. 09-cv-

   445, 2012 WL 3715150, at *11 (M.D. Fla. Aug. 28, 2012). The Court concludes, having reviewed

   the complaint here and the Hindsman court’s ruling, that Plaintiffs’ likelihood of succeeding on

   the merits is low. In Hindsman, the court dismissed the plaintiffs’ express warranty claims on the

   basis that the complaint alleged a design defect, which was not covered by the terms of the original

   limited warranties issued at the time of sale. Hindsman, 2018 WL 2463113, at *8. The court also

   dismissed the implied warranty claims as time-barred under California’s four-year statute of




                                                      8
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 9 of 29



   limitations, and concluded that the plaintiffs had not established that GM fraudulently concealed

   the oil consumption defect so as to toll the statute of limitations. Id. at *14–*15. The court did

   not dismiss warranty claims in which certain plaintiffs alleged they experienced the oil

   consumption defect within the SCA’s limitations and GM failed to repair the defect. Id. at *11.

          GM would presumably have raised similar defenses in this case, particularly with respect

   to statutes of limitations. See Fla. Stat. § 95.11(2)(b) (five-year statute of limitations for express-

   warranty claims); § 95.11(3)(f) (four-year statute of limitations for claims under FDUTPA). And

   Plaintiffs would have had similar difficulty tolling the statute of limitations under a theory of

   fraudulent concealment. See Licul v. Volkswagen Grp. of Am., Case No. 13-cv-61686, 2013 WL

   6328734, at *6 (S.D. Fla. Dec. 5, 2013) (noting that fraudulent concealment under Florida law requires

   “active and willful concealment” rather than “mere non-disclosure”). To the extent that Plaintiffs made

   meritorious claims based on breach of the SCAs, rather than the original limited warranties, there is a

   question whether such claims would share enough common facts to support a class action.

                  b. Range of Possible Recovery, and Point at Which Settlement is Fair, Adequate,

                      and Reasonable

          The Court considers the second and third Bennett factors together. “The range of possible

   recovery spans from a finding of non-liability to a varying range of monetary and injunctive relief.

   In considering the question of a possible recovery, the focus is on the possible recovery at trial.”

   Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 693 (S.D. Fla. 2014) (internal citation

   and quotation marks omitted). However, “[m]onetary relief is difficult to quantify.” Lipuma, 406

   F. Supp. 2d at 1322. Thus, in evaluating a class settlement, “the Court’s role is not to engage in a

   claim-by-claim, dollar-by-dollar evaluation, but rather, to evaluate the proposed settlement in its

   totality.” Id. at 1323. “A settlement can be satisfying even if it amounts to a hundredth or even a

   thousandth of a single percent of the potential recovery.” Mahoney v. TT of Pine Ridge, Inc., No.


                                                     9
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 10 of 29



   17-cv-80029, 2017 WL 9472860, at *5 (S.D. Fla. Nov. 20, 2017) (quoting Behrens v. Wometco

   Enterprises, Inc., 118 F.R.D. 534, 542 (S.D. Fla. 1988).

             Here, given the risks associated with continued litigation, the potential recovery is low. A

   Class Member who is victorious on the merits would likely establish maximum damages of the

   costs of engine repair, with a more typical amount of damages being the $2000 required for a

   piston assembly replacement. But, as discussed above, the most viable legal theory for recovery—

   breach of the SCAs, rather than breach of the original limited warranty—might not, standing alone,

   be appropriate for class adjudication under Rule 23. If that case, there would likely be no recovery

   at all.

             In light of the minimal expected recovery, the Settlement offers substantial benefits to

   Class Members. The Settlement provides two primary forms of consideration. First, it provides

   new notice of the 2010–2012 SCAs, extends coverage for rental car expenses, and extends the

   deadline for out-of-pocket claims. The new notice clarifies the scope of covered repairs and

   expenses: in addition to rental car expenses, the settlement includes any necessary repairs for

   engine damage caused by the oil consumption defect, not solely piston replacement.

             Further, the additional notice will reach Class Members who did not receive notice of the

   SCAs when they were first issued. By way of example, suppose a Class Member purchased a used

   Class Vehicle after the SCA covering that model year had already been issued. If such Class

   Member paid for repairs while the vehicle was within the SCA’s time and mileage limitations, that

   Class Member is receiving her first ever notice of the availability for repairs and a new four-month

   period to submit reimbursement claims. Although the parties did not have a basis to reliably

   calculate the number of Class Members who fall into this category, the parties estimate that most

   of the 568,623 prior, used, or other non-original owners who received notice of the proposed




                                                     10
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 11 of 29



   Settlement did not receive notice of the SCAs when they were first issued. DE 149–2. And

   because the estimated cost of the typical piston replacement is $2,000, DE 120-4 ¶ 7, each one

   percent of 2010–2012 Class Vehicle owners who submit an out-of-pocket claim adds

   approximately $11.5 million to the value of the Settlement. DE 120, at 9.

           Second, GM will issue a new SCA under the Settlement covering model year 2013 Class

   Vehicles on substantially the same terms as prior SCAs. GM calculated the anticipated cost of the

   2013 SCA using the same process used in its ordinary course of business, which indicated that

   roughly 7.4 percent of the 270,000 model year 2013 Class Vehicles will take advantage of repairs

   under the SCA, resulting in a value of $40.5 million. DE 149-3. This is a substantial dispensation

   relative to the likely recovery at trial.

           The Represented Objectors argue, and the Court recognizes, that the Settlement does not

   compensate Class Members for each harm identified in the complaint––for example, diminished

   resale value of the vehicles and incidental maintenance expenses. Regardless of whether these

   harms would have been compensable upon victory at trial, the fairness of a settlement does not

   depend on whether the result is equivalent to a victory at trial. In re Checking Account Overdraft

   Litig., No. 09-MD-02036, 2015 WL 12641970, at *8 (S.D. Fla. May 22, 2015). Rather, the

   Settlement is fair, adequate, and reasonable in light of the relatively low potential recovery,

   amounting to no more than a few thousand dollars per Class Member whose claims could survive

   GM’s likely defenses. Based on the Court’s consideration of the instant record and the Hindsman

   court’s analysis, very few Class Members were likely to have such claims.

                   c. Complexity, Expense, and Duration of Litigation

           Under this factor, the Court “consider[s] the vagaries of litigation and compare[s] the

   significance of immediate recovery by way of the compromise to the mere possibility of relief in




                                                  11
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 12 of 29



   the future, after protracted and expensive litigation.” Lipuma, 406 F. Supp. 2d at 1323 (quoting In

   re Shell Oil Refinery, 155 F.R.D. 552, 560 (E.D. La. 1993)). “The law favors compromises in

   large part because they are often a speedy and efficient resolution of long, complex, and expensive

   litigations.” Behrens, 118 F.R.D. at 543. If this case proceeded to trial, the parties would incur

   significant expenses, including the payment of expert witnesses and technical consultants, along

   with substantial time devoted to briefing Plaintiffs’ motion for class certification and Daubert

   motions, preparing for and conducting trial, post-trial motion practice, and appeal. Continuing to

   litigate this case and the Related Cases would require much of the parties’ resources and would

   delay relief for Class Members. This Settlement represents an efficient alternative to what may

   otherwise be a prolonged and complex class action.

                  d. Substance and Amount of Opposition to Settlement

          Objections to class action settlements are an important part of the Rule 23 process. In

   determining whether a class action settlement is fair, reasonable, and adequate, the Court must

   consider the reaction of absent class members. Bennett, 737 F.2d at 986. Here, direct mail notice

   was sent to 1,641,531 Class Members.        Of those 1,641,531 Class Members, 70 submitted

   objections, which represents 0.0043 percent of Class Members. Further, 1,709 Class Members

   submitted valid opt-outs, amounting to approximately one-tenth of one percent of Class Members.

   These “low opt-out and objection rates weighs in favor of granting final approval” of the

   Settlement. Burrow v. Forjas Taurus S.A., No. 16-cv-21606, 2019 WL 4247284, at *10 (S.D. Fla.

   Sept. 6, 2019); see also Lipuma, 406 F. Supp. 2d at 1324 (“In determining whether a proposed

   settlement is fair, reasonable and adequate, the reaction of the class is an important factor.”).

   Further, no state or federal government officials filed objections, which also weighs in favor of

   granting final approval.




                                                   12
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 13 of 29



            The Court has read and considered all written objections and arguments made on behalf of

   the Represented Objectors at the Final Approval Hearing. These objections generally include, but

   are not limited to: (1) the propriety of the time and mileage limitations of the SCAs, (2) whether

   the Settlement offers consideration and fair value for the release of Class Members’ claims, and

   whether the 2013 SCA is a bargained-for benefit of the Settlement; (3) whether the Settlement is

   the product of collusion; (4) whether there was adequate assessment of the potential range of

   recovery; and (5) whether attorneys’ fees are supported. The Court has concluded that the

   Settlement was not collusive and that the Settlement is reasonable in light of the modest prospects

   of recovery. The Court discusses attorneys’ fees in Part VII, infra. A discussion of the most

   typical objections––the SCA limitations and the consideration for the release of claims––follows

   below.

            First, many objectors claimed to have experienced a symptom of the oil consumption defect

   after the time or mileage limitation of the relevant SCA had expired. It is true that not every Class

   Member will have experienced the oil consumption defect within the SCA’s parameters, and thus

   not every Class Member will benefit from the additional notice and reimbursement opportunity.

   That is, the defect must have arisen and been repaired within seven years and six months (or for

   2010 Class Vehicles, within 10 years) of the Class Vehicle’s original sale or within 120,000 miles,

   whichever is reached first. The Court appreciates the frustration of those whose vehicles fall

   outside of the SCA limitations. But the law recognizes that manufacturers must draw a line

   somewhere when it comes to express warranties, and the SCAs are, for all intents and purposes,

   extended warranties.     Hindsman, 2018 WL 2463113, at *9 (concluding that the SCAs are

   warranties); see also Licul, 2013 WL 6328734, at *2 (“To hold that a manufacturer’s knowledge of

   potential failures renders such limitations unenforceable would thus ‘render meaningless




                                                    13
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 14 of 29



   time/mileage limitations in warranty coverage,’ and would be contrary to the overwhelming weight

   of precedent enforcing such limitations.”) (quoting Abraham v. Volkswagen of Am., Inc., 795 F.2d

   238, 250 (2d. Cir. 1986)) (internal citation omitted). The Represented Objectors argue that

   reopening the reimbursement period under the 2010–2012 SCAs is not valuable in part because

   those whose repairs occurred outside the SCA limitations would not be entitled to reimbursement.

   However, this argument depends on the limitations themselves being problematic, which the Court

   has no basis to conclude.

           For example, in Collado v. Toyota Motor Sales, U.S.A., Inc., No. CV-10-3124-R, 2011 WL

   5506080, at *2 (C.D. Cal. Oct. 17, 2011) (rev’d on other grounds), the district court rejected

   objections that the settlement’s 5-year/50,000 mile time and mileage restrictions were unfair,

   stating that “there has to be some reasonable limit to the warranty period, as any longer warranty

   period would defeat the purpose of a limited warranty.” See also In re Nissan

   Radiator/Transmission Cooler Litig., No. 10-cv-7493, 2013 WL 4080946, at *11 (S.D.N.Y. May

   30, 2013) (objections to the 10 year/100,000 mile cut-off was “not a basis for finding the settlement

   is unfair or unreasonable”). The rationale of these cases applies here: there must be reasonable

   limits in any settlement, and those will vary from case to case.6 Those for whom the oil

   consumption defect manifested outside the SCA limitations could have opted out of the Settlement

   and pursued claims against GM in separate actions. See Faught v. Am. Home Shield Corp., 668

   F.3d 1233, 1241–42 (11th Cir. 2012) (objections that a settlement deprived class members of rights

   under a consumer protection statute were “unconvincing” since class members were “free to opt

   out of the class and still have the option of . . . filing an individual suit”).




   6
     Each of the Class Vehicles was sold with a five (5) year, one-hundred-thousand (100,000) mile warranty. Final
   Hearing Transcript, at 9.


                                                         14
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 15 of 29



          Second, the Settlement offers consideration for the release of Class Members’ claims.

   Every Class Member receives a new opportunity to submit claims for reimbursement of covered

   expenses, which includes, for the first time, rental car expenses. Notice is particularly valuable in

   this context because many Class Vehicles have changed owners since the SCAs were issued,

   discussed above, and notice is being sent to all Class Members in the chain of title. And to the

   extent covered expenses were incurred after the original reimbursement deadlines, such expenses

   have become reimbursable for the first time. Further, the parties have confirmed––and drafted

   new notice forms for the avoidance of doubt––that Class Members who required repairs for engine

   damage caused solely by the oil consumption defect would be entitled to reimbursement, subject

   to the terms of the SCAs. This means that the Class Members who suffered the greatest damage—

   engine replacement—are covered by the Settlement, subject to the limitations of the SCAs and the

   Settlement Agreement. Finally, the parties made clear both the extensions of the 2010–2012 SCAs

   and the forthcoming 2013 SCA were bargained-for benefits of the Settlement, confirming at the

   Final Approval Hearing that these benefits would be available only to those who had not opted out

   of the Settlement Class.

          The Court has extensively considered the objections, which were invaluable in directing

   the Court’s inquiry during the Final Approval Hearing. The oral argument of the Represented

   Objectors was similarly helpful, ensuring that the Final Approval Hearing was adversarial and

   exhaustive, and that all in attendance were fully heard. The parties agreed, as a result of

   discussions during the hearing, to revise the notice forms to specifically apprise Class Members of

   the opportunity to be reimbursed for any necessary repairs caused exclusively by the oil

   consumption defect, and further, to allow any who had previously opted out of the Settlement on

   the understanding that such expenses were not covered to return to the Class. This gesture




                                                    15
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 16 of 29



   underscores the parties’ responsiveness to the objections of Class Members and efforts ensure

   those entitled to reimbursement receive it.

                  e. Stage of Proceedings

          The Court considers the progress of litigation at the time of settlement to ensure that the

   parties “had access to sufficient information to adequately evaluate the merits of the case and

   weigh the benefits of settlement against further litigation.” Saccoccio, 297 F.R.D. at 694 (quoting

   Lipuma, 406 F. Supp. 2d at 1324).

          The parties reached the Settlement relatively early in this case, before GM filed an answer

   or responsive motion. However, the record was sufficiently developed to enable the parties to

   make a reasoned and informed judgment regarding the Settlement. The parties had access to

   discovery, and Hindsman had proceeded to a ruling on GM’s motion to dismiss. Further, the

   Settlement here was informed by expert analysis and inspections of several Class Vehicles, and by

   discussions with the mediator regarding each party’s factual and legal theories.

           Having considered the complaint, the parties’ briefing on approval of the settlement, the

   objections, and oral argument at the Final Approval Hearing, the Court concludes that the

   Settlement is a fair, adequate, and reasonable resolution of the dispute, and the Settlement is

   therefore approved.

                   V.      THE SETTLEMENT CLASS IS PROPERLY CERTIFIED.

          The Court entered an Order finding Rule 23 certification appropriate for preliminary

   approval on May 2, 2018. DE 29 ¶¶ 1 to 4. Having considered the entirety of the record, and

   particularly the Motion for Preliminary for Approval, DE 27, and Motion for Final Approval of

   Class Action Settlement, DE 120, the Court approves the certification of the Settlement Class

   and the designation of Class Counsel and the Class Representatives under Rule 23.




                                                   16
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 17 of 29



         There are “four threshold requirements of Rule 23(a): (1) the class must be so numerous

   that joinder of all members is impracticable (‘numerosity’); (2) questions of law or fact common

   to the class must exist (‘commonality’); (3) the claims or defenses of the representative parties

   must be typical of the claims or defenses of the class (‘typicality’); and (4) the representative

   parties must fairly and adequately protect the interests of the class (‘adequacy of representation’).”

   Leszczynski v. Allianz Ins., 176 F.R.D. 659, 668 (S.D. Fla. 1997). Further, the movant must

   show that the case can proceed as a class action under subparts (1), (2), and/or (3) of Rule

   23(b). Fabricant v. Sears Roebuck & Co., 202 F.R.D. 310, 313 (S.D. Fla. 2001). As discussed

   below, each of the Rule 23(a) and Rule 23(b) requirements are satisfied here.

                  The Rule 23(a) Requirements are Satisfied

                          Numerosity

          The first prerequisite of class certification is that “the class is so numerous that joinder of

   all members is impracticable.” Fed. R. Civ. P. 23(a)(1). No specific number is required to satisfy

   numerosity. However, fewer than twenty-one members is generally inadequate. Cox v. Am. Cast

   Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986). Here, the Court finds that the Settlement

   Class of more than 1.6 million individuals makes joinder of all such persons impracticable, and

   the numerosity requirement is thus satisfied.

                          Commonality

          The second prerequisite of class certification is that “there are questions of law or fact

   common to the class.” Fed. R. Civ. P. Rule 23(a)(2). The “threshold for commonality is not high.”

   Campos v. INS, 188 F.R.D. 656, 659 (S.D. Fla. 1999). The “Plaintiffs’ legal claims need not be

   completely identical and factual differences concerning treatment [by Defendant] or damages will




                                                    17
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 18 of 29



   not defeat a finding of commonality.” Brown v. SCI Funeral Servs. of Fla., Inc., 212 F.R.D. 602,

   604 (S.D. Fla. 2003).

          Here, Plaintiffs’ allegations arise from the same common nucleus of operative facts, and

   all members of the proposed Settlement Class will rely upon the same common evidence to prove

   their claims. The common issues include: whether the Class Vehicles contain common defective

   parts, whether GM harmed consumers by breaching its uniform implied and express warranties by

   selling defective Class Vehicles, and whether GM engaged in any deceptive conduct with respect

   to the oil consumption defect. The commonality requirement is thus satisfied.

                           Typicality

          The third prerequisite to class certification is the typicality requirement. Fed. R. Civ. P.

   23(a)(3). To satisfy the typicality requirement, “[c]lass members’ claims need not be identical

    . . . rather, there need only exist a sufficient nexus between the legal claims of the named class

   representatives and those of individual class members to warrant class certification.” Ault v. Walt

   Disney World Co., 692 F.3d 1212, 1216 (11th Cir. 2012) (internal citations omitted).

          Plaintiff Berman’s claims arise from the same defective piston rings at issue in the Class

   Vehicles’ engines, and from the same legal theories as the Settlement Class Members’ claims.

   Plaintiff Ellen Berman purchased a new 2012 Chevrolet Equinox from a dealership on June 3,

   2012. DE 1 ¶ 43. She alleges that she experienced the oil consumption defect beginning in 2017

   while within the parameters of the 2012 SCA, and that her engine has suffered damage evidenced

   by spark knocking, causing damage to internal engine components. DE 1 ¶¶ 45–46. She further

   alleges that staff at the dealership failed to alert her to the problem through its oil consumption

   testing. Id. Although Plaintiff owns only a model year 2012 Class Vehicle, all of the models of

   Class Vehicles contain similar allegedly defective piston rings. Therefore, the Court finds that




                                                   18
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 19 of 29



   there is a sufficient nexus between Plaintiff Berman’s claims of engine damage due to the oil

   consumption defect and the claims of Settlement Class Members, and the typicality requirement

   is satisfied.

                          Adequacy

           The fourth and final prerequisite under Rule 23(a) is that “the representative parties will

   fairly and adequately protect the interests of the class.” Fed. R. Civ. P.23(a)(4). This inquiry has

   two components: (1) “the representatives must not possess interests which are antagonistic to the

   interests of the class,” and (2) “the representatives’ counsel must be qualified, experienced and

   generally able to conduct the proposed litigation.” CV Reit, Inc. v. Levy, 144 F.R.D. 690, 698

   (S.D. Fla. 1992) (citation omitted). Adequacy of representation is usually presumed in the absence

   of evidence to the contrary. Access Now, Inc. v. AHM CGH, Inc., No. 983004, 2000 WL 1809979,

   at *4 (S.D. Fla. 2000) (citation omitted).

           Here, the proposed Class Representatives in this action and the Related Actions purchased

   Class Vehicles containing allegedly defective parts and thus allegedly suffered injury or loss.

   There is no indication that any of the proposed Class Representatives has an interest that is

   antagonistic to the claims of any Settlement Class Member. Likewise, Class Counsel have

   vigorously represented the Class Representatives and putative Class Members in this action and

   the Related Actions. Therefore, the Court finds that both Class Representatives and Class Counsel

   will fairly and adequately represent the Settlement Class.

                   The Requirements of Rule 23(b)(3) are Satisfied

           In addition to meeting the requirements of Rule 23(a), the movant must show that the case

   can proceed as a class action under subparts (1), (2), and/or (3) of Rule 23(b). Fabricant, 202

   F.R.D. at 313 (citation omitted). The Settlement here is appropriate for certification under Rule




                                                   19
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 20 of 29



   23(b)(3), which requires that “questions of law or fact common to class members predominate

   over any questions affecting only individual members, and that a class action is superior to other

   available methods for fairly and efficiently adjudicating the controversy.”        Fed. R. Civ. P.

   23(b)(3).

                      1. Common Questions Predominate

          The predominance element of Rule 23(b)(3) requires that “[c]ommon issues of fact and

   law . . . ‘ha[ve] a direct impact on every class member’s effort to establish liability that is more

   substantial than the impact of the individualized issues in resolving the claim or claims of each

   class member.’” Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601

   F.3d 1159, 1170 (11th Cir. 2010) (emphasis and citation omitted). Predominance “‘does not

   require that all issues be common to all parties,’ rather, it mandates that ‘resolution of the common

   questions affect all or a substantial number of the class members.’” In re Tri-State Crematory

   Litig., 215 F.R.D. 660, 692 (N.D. Ga. 2003) (quoting Watson v. Shell Oil Co., 979 F.2d 1014, 1022

   (5th Cir. 1992)). Moreover, that this matter involves state laws from multiple jurisdictions does

   not undermine certification of the Settlement Class. See Burrow v. Forjas Taurus S.A., No. 16-

   cv-21606, 2019 U.S. Dist. LEXIS 63893, at *22–23 (S.D. Fla. Mar. 15, 2019) (noting that “choice-

   of-law analyses may have presented manageability problems in resolving claims in contested class

   and litigation proceedings, [but] it is not a factor in the nationwide settlement context”) (citing

   Sullivan v. DB Inv., Inc., 667 F.3d 273, 297 (3d. Cir. 2011) (en banc)).

          The predominance requirement is satisfied because questions common to all Settlement

   Class Members substantially outweigh any possible issues that are individual to each Settlement

   Class Member. The evidence necessary to establish Plaintiffs’ claims are common to all the Class

   Representatives and all members of the Class; they would all seek to prove that the Class Vehicles




                                                    20
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 21 of 29



   suffer from the oil consumption defect and that GM breached express and implied warranties with

   respect to the Class Vehicles. See Brown v. Electrolux Home Prod., Inc., 817 F.3d 1225, 1235

   (11th Cir. 2016) (“[I]f common issues truly predominate over individualized issues in a lawsuit,

   then the addition or subtraction of any of the plaintiffs to or from the class [should not] have a

   substantial effect on the substance or quantity of evidence offered.”) (quoting Vega v. T-Mobile

   USA, Inc., 564 F.3d 1256, 1270 (11th Cir. 2009)) (alteration in original).

                        2. Class Treatment of Plaintiffs’ Claims Is Superior

          The second prong of Rule 23(b)(3) requires courts to determine whether “a class action is

   superior to other available methods for fairly and efficiently adjudicating the controversy.” Sacred

   Heart Health, 601 F.3d at 1183 (citing Fed. R. Civ. P. 23(b)(3)). The focus of the analysis is on

   “the relative advantages of a class action suit over whether other forms of litigation might be

   realistically available to the plaintiffs.” Id. (quoting Klay v. Humana, Inc., 382 F.3d 1241, 1269

   (11th Cir. 2004)).

          The Court finds that a class action is the superior method for adjudicating Plaintiffs’ and

   Settlement Class Members’ claims. Here, individual Settlement Class Members have little

   incentive to control the prosecution of separate individual actions because the time and expense

   associated with such litigation would easily exceed the potential individual recovery. “The policy

   at the very core of the class action mechanism is to overcome the problem that small recoveries do

   not provide the incentive for any individual to bring a solo action prosecuting his or her rights.”

   Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 617 (1997) (citing Mace v. Van Ru Credit Corp.,

   109 F.3d 338, 344 (7th Cir. 1997). Each individual Class Member’s damages—the cost of

   repairing engine damage caused by the oil consumption defect or of replacing the piston

   assembly—is too small to warrant individuals taking on the cost and burden of litigating against a




                                                   21
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 22 of 29



   large corporate defendant like GM. Thus, resolution of all claims in one action is superior to

   individual actions and permits an efficient adjudication.

                    The Class Is Ascertainable

          In addition to satisfying the requirements of Rule 23, a Rule 23(b)(3) class must also be

   ascertainable before it may be certified. See Karhu v. Vital Pharms., Inc., 621 Fed. Appx. 945,

   946 (11th Cir. 2015). A class is ascertainable if it can be identified in an “administratively

   feasible” manner. Id. at 948. Here, the proposed Class is defined to include all persons who

   purchased or leased a Class Vehicle in the United States. By tracing the Class Vehicles’ Vehicle

   Identification Numbers, the parties were able to identify the Class Members for the purpose of

   notice, DE 120-7, and the Court concludes that it is administratively feasible to identify the Class

   for certification purposes in a similar manner. Therefore, the Court finds the Settlement Class is

   ascertainable.

                                     VI.     SERVICE AWARDS

          The Court grants Class Representatives Ellen Berman, Patrick Sanchez, Mark Stauber and

   Sally Stauber, Jacob Ross-Demmin, Jennifer Herrington, Ryan Hindsman, Robin Peterson, Diana

   Miranda, Vanessa Maryanski, Rene Mitchell, and Brittany Chambers a service payment of

   $4,500.00 each for his or her services as Class Representative. Although Berman is the only Class

   Representative named as a Plaintiff in this action, this Settlement resolves all Related Actions and

   was achieved through the efforts of Class Representatives across all Related Actions. The Court

   finds the service payment of $4,500.00 for each Class Representative to be appropriate, fair, and

   reasonable. This amount is being paid by Defendant General Motors separately from the funds

   made available to Class Members pursuant to the Settlement Agreement.




                                                   22
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 23 of 29



                                  VII.      ATTORNEYS’ FEES AND COSTS

            Class Counsel seeks an order which (i) awards Class Counsel attorneys’ fees in the amount

   of $3,390,351, which represents approximately 8 percent of the estimated minimum value of the

   settlement value, including notice and administration costs,7 and (ii) grants reimbursement of

   litigation expenses in the amount of $109,649.

            In the Eleventh Circuit, “it is well established that when a representative party has

   conferred a substantial benefit upon a class, counsel is entitled to attorneys’ fees based upon the

   benefit obtained.” Gevaerts v. TD Bank, N.A., No. 14-cv-20744, 2015 WL 6751061, at *10 (S.D.

   Fla. Nov. 5, 2015) (citing Camden I Condo Ass’n v. Dunkle, 946 F.2d 768, 771 (11th Cir. 1991)

   [Camden I]). In Camden I, the Eleventh Circuit held that “the percentage of the fund approach [as

   opposed to the lodestar approach] is the better reasoned in a common fund case. Henceforth in

   this Circuit, attorneys’ fees awarded from a common fund shall be based upon a reasonable

   percentage of the fund established for the benefit of the class.” Id. (quoting Camden I, 946 F.2d

   at 774). The Eleventh Circuit has applied this percentage-based approach to “claims-made

   settlements,” noting that a “claims-made settlement is . . . the functional equivalent of a common

   fund settlement where the unclaimed funds revert to the defendant.” Poertner v. Gillette Co., 618

   Fed. Appx. 624, 628 n.2 (11th Cir. 2015).

            Courts have “substantial discretion in determining the appropriate fee percentage awarded

   to counsel.” Gavaerts, 2015 WL 6751061, at *10. “There is no hard and fast rule mandating a

   certain percentage of a common fund which may be awarded as a fee because the amount of any

   fee must be determined upon the facts of each case.” Id. (quoting In re Sunbeam Sec. Litig., 176


   7
     In assessing attorneys’ fees, the Court relies on the parties’ estimated value of the 2013 SCA––$40 million––and
   the notice and administration costs of approximately $2.3 million, for a total value of $42.3 million. DE 121. The
   Court notes that 8 percent is likely an overestimate of the proportion of attorneys’ fees because it does not account
   for the value of reopening the 2010–2012 SCAs, which did not lend itself to precise calculation.


                                                             23
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 24 of 29



   F. Supp. 2d 1323, 1333 (S.D. Fla. 2001)). As a general rule “‘[t]he majority of common fund fee

   awards fall between 20 percent to 30 percent of the fund,’ although ‘an upper limit of 50 percent

   of the fund may be stated as a general rule.’” Id. (quoting In re Sunbeam Sec. Litig., 176 F. Supp.

   2d 1323, 1333 (S.D. Fla. 2001)).

          Moreover, in Camden I, the Eleventh Circuit instructed courts to further evaluate common

   fund awards based on reasonableness factors set out in Johnson v. Georgia Highway Express, Inc.,

   488 F.2d 714, 717–19 (5th Cir. 1974) (the “Johnson factors”). The Johnson factors include: “(1)

   the time and labor required; (2) the novelty and difficulty of the questions involved; (3) the skill

   requisite to perform the legal service properly; (4) the preclusion of other employment by the

   attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or

   contingent; (7) time limitations imposed by the client or the circumstances; (8) the amount

   involved and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10)

   the ‘undesirability’ of the case; (11) the nature and the length of the professional relationship with

   the client; and (12) awards in similar cases.” Camden I, 946 F.2d at 772 n.3. The total attorneys’

   fees of approximately $3.3 million is reasonable in light of the Johnson factors.

          1. The Time and Labor Required, Preclusion from Other Employment and the
             Time Limits Imposed Justify the Fee Amount

          The first, fourth, and seventh Johnson factors––the time and labor, preclusion of other

   employment, and time limitations imposed––each support the reasonableness of Class Counsel’s

   fees. Class Counsel was continuously engaged in litigation across all three Related Actions, since

   prior to filing the Hindsman complaint in September 2017 through the present. The litigation has

   entailed investigative work, motion practice, extensive fact discovery, attending GM’s inspections

   of various proposed Class Representatives’ vehicles, engaging expert witnesses, attending

   mediation, and subsequent negotiations. It is reasonable to conclude that this volume of work



                                                    24
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 25 of 29



   limited Class Counsel’s bandwidth for other engagements. See Yates v. Mobile Cty. Pers. Bd., 719

   F.2d 1530, 1535 (11th Cir. 1983) (the expenditure of time “necessarily had some adverse impact

   upon the ability of counsel for plaintiff to accept other work, and this factor should raise the amount

   of the award”).

          2. The Case Involved Complex Issues with a High Risk of Nonpayment

          The second, sixth and tenth Johnson factors––the novelty and difficulty of the questions,

   the contingent nature of the case, and the undesirability of the case––also support the requested

   fee award. As discussed, Plaintiffs’ claims faced several obstacles on the merits. Class Counsel

   proceeded to litigate this claim on a contingency basis, despite GM’s likely defenses, and obtained

   a settlement. GM’s likely defenses made the litigation a high-risk endeavor, and Class Counsel’s

   willingness to assume such risk makes a reasonable premium appropriate.

          3. Class Counsel Achieved a Favorable Result for the Settlement Class

          The eighth Johnson factor focuses on the results achieved for the Class. Relative to the

   risks of litigation, this Settlement represents a favorable result for the Class, discussed in Part

   IV.2.b, supra. The estimated value of the Settlement, including notice and administration costs,

   is at least $42 million. Moreover, the amount of the Settlement is uncapped; thus, the actual

   payments to Class Members could exceed this amount and each Class Member’s recovery would

   not be reduced.

          4. The Requested Fee Amount is Reasonable Relative to Similar Class Cases and Is
             Separate from the Funds Made Available to the Class

          The fifth and twelfth Johnson factors––the customary fee, and awards in similar cases––

   also support approval. A fee amounting to 8 percent of the estimated value of benefits obtained

   for the class is low relative to other fee awards in the Eleventh Circuit. See, e.g., Nelson v. Mead

   Johnson & Johnson Co., 484 Fed. Appx. 429, 435 (11th Cir. 2012) (upholding fee award of 25



                                                     25
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 26 of 29



   percent of common fund in claims-made settlement in which defendant agreed to send claimants

   free baby formula up to a certain aggregate value).

           5. The Skill, Experience, Reputation, and Ability of Class Counsel

           The remaining Johnson factors––the skill required to perform the legal services properly

   and the experience, reputation, ability of the attorneys, and the nature of the professional

   relationship with the clients––confirm that the fees sought are reasonable. Each of the three Class

   Counsel has significant experience litigating complex class actions. DE 121-1, 121-2, 121-3.

           Only two objections discussed the amount of attorneys’ fees in depth. DE 47, 80. Both

   argue that the attorneys’ fees are unjustified on the basis that the Class does not meaningfully

   benefit from the Settlement. As discussed, the Court respectfully disagrees with that conclusion

   in light of the risks of litigation.

           For the foregoing reasons, the Court grants Class Counsel’s application for fees in the

   amount of $3,390,351.00 and for costs in the amount of $109,649.00, to be paid by GM separately

   from the funds made available to Class Members pursuant to the Settlement Agreement.

                                          VIII. CONCLUSION

           For the foregoing reasons, it is ORDERED AND ADJUDGED:

           1.      Plaintiffs’ Motion for Final Approval of Class Action Settlement [DE 120] is

   GRANTED.

           2.      The Settlement Agreement [DE 27-1] is APPROVED, with the parties’

   supplemented Notice and Claim Forms [DE 159-1, DE 159-2, DE 159-3] and subject to the mailing

   of Notices to Opt-Outs [DE 159-4, DE 159-5]. The Court finds that the Settlement Agreement

   constitutes, in all respects, a fair, adequate and reasonable settlement as to all Settlement Class

   Members in accordance with Rule 23 of the Federal Rules of Civil Procedure, and directs its




                                                   26
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 27 of 29



   consummation pursuant to its terms and conditions. Further, the class definition is sufficiently

   ascertainable such that an individual can ascertain whether he or she is in the Settlement Class

   based on objective criteria.

          3.      The Court finds and concludes that the Settlement Class Notice and procedures set

   forth in the Settlement Agreement satisfy Rule 23 of the Federal Rules of Civil Procedure and the

   requirements of due process, were the best notice practicable under the circumstances, and support

   the Court’s exercise of jurisdiction over the Settlement Class as contemplated in the Settlement

   and this Order. The Court finds and concludes that the notice provided by GM to the appropriate

   State and federal officials pursuant to 28 U.S.C. § 1715 satisfied the requirements of that statute.

          4.      The Court orders that the individuals listed in Exhibit C of the Declaration of

   Richard Simmons [DE 120-7] are excluded from the Settlement Class, unless they submit a Claim

   Form on or before the Claim Deadline. Those individuals listed in Exhibit C of the Declaration of

   Richard Simmons [DE 120-7] and who do not submit a Claim Form prior to the Claim Deadline

   will not be bound by the Settlement Agreement, and neither will they be entitled to any of its

   benefits.

          5.      Plaintiffs and each and every one of the Settlement Class Members who have not

   requested exclusion from the Settlement Class, hereby unconditionally, fully, and finally release

   and forever discharge the Released Parties from the Released Claims. Each and every Settlement

   Class Member, and any person actually or purportedly acting on behalf of any Settlement Class

   Member(s), is hereby barred from commencing, instituting, continuing, pursuing, maintaining,

   prosecuting, or enforcing any Released Claims (including, without limitation, in any individual,

   class or putative class, representative or other action or proceeding), directly or indirectly, in any

   judicial, administrative, arbitral, or other forum, against the Released Parties.




                                                    27
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 28 of 29



            6.    The Court finds that the Settlement Class Members have been adequately

   represented by the Class Representatives and Class Counsel, and that the relief provided is fair,

   adequate, and reasonable, considering the costs, risks, and delay of trial and appeal, the

   effectiveness of the proposed method of distributing relief and method of processing claims, and

   all other relevant factors, and that the Settlement treats Class Members equitably relative to each

   other.

            7.    If for any reason the Settlement terminates, then certification of the Settlement

   Class shall be deemed vacated. In such an event, the certification of the Settlement Class for

   settlement purposes or any briefing or materials submitted seeking certification of the Settlement

   Class shall not be considered in connection with any subsequent class certification issues, and the

   parties shall return to the status quo ante in the action, without prejudice to the right of any of the

   parties to assert any right or position that could have been asserted if the Settlement had never been

   reached or proposed to the Court.

            8.    The objections to the Settlement and to the application by Class Counsel for

   attorneys’ fees and expenses, and the objections to the application by Class Counsel and Class

   Representatives for Service Payments have been reviewed by the Court and are overruled.

            9.    Plaintiffs’ Motion for Attorney’s Fees and Expenses, Class Representative Service

   Payments [DE 121] is GRANTED.

            10.   This case is DISMISSED WITH PREJUDICE.

            11.   The Court retains jurisdiction over this action for a period of 180 days after the

   Effective Date for the limited purposes of (i) appointing a referee pursuant to paragraph 63 of the

   Settlement Agreement, and (ii) resolving disputes between the parties regarding the retention of

   the Settlement Administrator pursuant to paragraph 69 of the Settlement Agreement.




                                                     28
Case 2:18-cv-14371-RLR Document 161 Entered on FLSD Docket 11/18/2019 Page 29 of 29



             12.        The Clerk of the Court is directed to CLOSE THIS CASE. All pending deadlines

   are TERMINATED and all motions are DENIED AS MOOT.

             DONE and ORDERED in Chambers, West Palm Beach, Florida, this 15th day of

   November, 2019.



                                                          _______________________________
                                                          ROBIN L. ROSENBERG
                                                          UNITED STATES DISTRICT JUDGE
   Copies furnished to Counsel of Record




                                                     29
